Case 2:16-cv-02805-MCA-LDW Document 184-1 Filed 04/01/19 Page 1 of 8 PageID: 4609

  Michael T.G. Long             One Lowenstein Drive
  Partner                       Roseland, New Jersey 07068

                                T: 973 422 6726
                                F: 973 422 6727                 April 1, 2019
                                E: mlong@lowenstein.com


  By ECF

  Hon. Leda Dunn Wettre
  United States District Court for the
   District of New Jersey
  Martin Luther King Building &
   U.S. Courthouse
  50 Walnut Street
  Newark, NJ 07101


            Re:      Roofers’ Pension Fund v. Papa, et al.,
                     Civil Action No. 16-2805 (MCA) (LDW)

  Dear Judge Wettre:

  As discussed during the March 4, 2019 telephonic status conference, we write on behalf of Lead
  Plaintiff, with the agreement of all Individual Plaintiffs, to respectfully request that Court order
  Defendant Perrigo to: (1) promptly produce non-privileged documents from the Investigative
  Productions produced to the Department of Justice (“DOJ”) or State AGs that “hit” on search
  terms the Parties have agreed upon in connection with Perrigo’s collection of documents from
  the Generic Drug Price-Fixing custodians (the “Generic Drug Search Terms,” attached as Ex. A);
  and (2) substantially complete its production of documents responsive to Lead Plaintiff’s
  requests served on September 7, 2018 no later than May 1, 2019, and fully complete production
  of all responsive documents by May 31, 2019.
      I.          Perrigo should be required to produce those documents from the Investigative
                  Productions that match the Generic Drug Search Terms agreed to in this case.
            A. The evidence sought is relevant and proportional to the needs of this action.
  The generic drug collusion misrepresentations alleged in Lead Plaintiff’s Amended Complaint
  substantially overlap with the coordinated government investigations and civil litigation into
  Perrigo’s conduct. Both involve the same Perrigo division, the same alleged collusive practices,
  substantially the same time period, many of the same “competitors,” and almost certainly some
  of the same drugs. Compare, e.g., Amended Complaint (ECF No. 89) (“Compl.”), ¶¶69, 176-
  204 (alleging, among other things, that Defendants inflated the prices of select Generic Rx drugs
  including six identified example drugs (the “Six Example Drugs”) and misrepresented the
  “competitive environment” and “flat to up slightly” pricing strategy of its Generic Rx division)
  with In re Generic Pharm. Pricing Antitrust Litig., No. 16-MD-2724 (the “E.D. Pa. Action”),
  Opinion, ECF No. 857 (February 15, 2019 opinion largely sustaining private antitrust claims that
  Perrigo and other generic manufacturers “engaged in an unlawful scheme or schemes to fix,
Case 2:16-cv-02805-MCA-LDW Document 184-1 Filed 04/01/19 Page 2 of 8 PageID: 4610



  maintain and stabilize prices, rig bids, and engage in market and customer allocations of certain
  generic pharmaceutical products,” including certain of the Six Example Drugs). Indeed, the
  government’s investigations are directly referenced in the claims sustained by Judge Arleo. See,
  e.g., Compl., ¶¶20-21; Roofers, 2018 WL 3601229, at *21 (“[T]hat the Department of Justice
  raised Perrigo’s offices as part of a criminal price-fixing probe . . . is somewhat probative of
  scienter.”). Accordingly, to jump-start discovery and minimize the burden upon Perrigo, on
  September 7, 2018, Lead Plaintiff requested relevant documents from the Investigative
  Productions. As this Court acknowledged during the November 28, 2018 telephonic conference,
  “the burden’s taken away if it’s already been culled for production, reviewed, and produced.”
  Transcript of Nov. 28, 2018 Conference (ECF No. 167) (“Nov. Tr.”), at 22:2-9.
  For more than four months, Lead Plaintiff has sought a compromise consistent with this Court’s
  statement that Lead Plaintiff is entitled to “go broader” than the Six Example Drugs, subject to
  “some rational limits.” Nov. Tr., 18:23-19:2. Lead Plaintiff believes that the middle ground
  suggested by this Court on February 8, 2019—running the Generic Drug Search Terms against
  both the Investigative Productions and the agreed custodians—is reasonable and should be
  implemented:
  . . . [A]fter this call, the counsel should speak very quickly about running searches through the
  investigative files, not just through the 11 separate custodians. . . . , I think the plaintiffs are
  legitimately concerned that they’re missing a whole trove of relevant materials . . . . But back to
  subject matter requests, I don’t see why, if it’s a relevant subject matter, it can’t be run through
  those government files in addition to whatever custodians’ files you’ve agreed.”
  Transcript of Feb. 8, 2019 Conference (ECF No. 175), at 36:21-37:9.1 Lead Plaintiff accepted
  this compromise. Perrigo, however, has refused to agree to this search.
         B. Screening by search terms will ensure that production is tailored to the subject
            matter of this litigation.
  Lead Plaintiff and Perrigo have agreed on a set of relevant Generic Drug Search Terms to search
  the custodial files of 11 Perrigo custodians. Those terms are carefully tailored to the subject
  matter of the Amended Complaint and to respond to Lead Plaintiff’s document requests. See Ex.
  A. The search terms include:

                 the names and national drug codes for the Six Example Drugs identified in Lead
                  Plaintiff’s Amended Complaint;

                 the email domains of the competitor manufacturers for the Six Example Drugs
                  identified in Lead Plaintiff’s Amended Complaint—with whom there should be
                  few communications under normal competitive circumstances;2



  1
   The Court also affirmed that Lead Plaintiff is not limited to the Six Example Drugs. Id. 17:12-
  15 (“I wasn’t going to rule in the -- during the course of discovery, you could never get anything
  beyond the six. And I said so in so many words.”).
Case 2:16-cv-02805-MCA-LDW Document 184-1 Filed 04/01/19 Page 3 of 8 PageID: 4611



                 terms aimed at isolating Perrigo’s internal communications about the pricing of
                  competitor manufacturers for the Six Example Drugs and regarding Perrigo’s
                  interactions with those manufacturers;

                 five terms aimed at locating documents about industry anticompetitive practices,
                  the companies and persons who first confessed to widespread industry price-
                  fixing and market allocation, and pricing pressures that the anticompetitive
                  practices were intended to overcome; and

                 five terms aimed at locating documents about the industry conferences that both
                  Lead Plaintiff’s Amended Complaint and the Attorneys General of 45 states,
                  Puerto Rico, and the District of Columbia in the E.D. Pa. Action allege were used
                  to fix prices. Compare, e.g., Compl., ¶82 (“industry meetings” were identified
                  “for their role in facilitating price-fixing in the generic drug industry”) with
                  Plaintiff States’ Consolidated Amended Complaint, E.D. Pa. Action (Civil Action
                  No. 17-3768, ECF No. 15) (“States AG Compl. (E.D. Pa. Action)”), ¶¶85-86
                  (generic pharmaceutical sales representatives would “meet with their competitors
                  and discuss competitively sensitive information” at “what they refer[red] to as a .
                  . . ‘Women in the Industry’ meeting or dinner”).


         C. New evidence from the unsealed State AG Complaint confirms the need for
            documents beyond the eleven custodians.
  Although Perrigo has conceded, as it must, that the Generic Drug Search Terms should be run on
  the 11 agreed-to custodians, running the full array of search terms against the Investigative
  Productions is equally critical. Indeed, new evidence revealed in the recently-unsealed States
  AG Complaint in the E.D. Pa. Action confirms that the 11 custodians alone will not provide
  complete information.
  The 11 custodians here were derived from Perrigo’s representation in sworn interrogatory
  answers that only those persons were involved in pricing decisions, other than in a purely clerical
  capacity. However, the States AG Complaint establishes that a broader group of Perrigo
  executives were involved in price-fixing communications. Specifically, the States AG
  Complaint alleges that a Perrigo executive not among the 11 agreed-to custodians—referenced
  by the initials “P.H.” and believed to be
                                —was among the pharmaceutical executives present at a May 2014
  industry conference with whom a purported competitor was able to “reach and/or confirm
  agreements” regarding “price increase strategies”:
  The following week, A.S. met in person and discussed the price increase strategies with a
  number of different competitors at the MM CAP conference. During that conference she was

  2
    As this Court observed in November, “all documents and communications between Perrigo and
  competitors regarding the pricing of products . . . sounds broad, but . . . 95 percent of what’s
  responsive to that might be highly relevant.” Nov. Tr., 18:8-14.
Case 2:16-cv-02805-MCA-LDW Document 184-1 Filed 04/01/19 Page 4 of 8 PageID: 4612



  able to personally reach and/or confirm agreements with at least Defendants Aurobindo
  (Fosinopril/HCTZ, Glyburide and Glyburide/Metformin), Sandoz (Carisoprodol and Fosi-
  HCTZ) and Lannett (Doxy Mono), among other competitors. She advised Malek of her success
  via email on May 15, 2014:
  Hi Jason: At the MMCAP meeting yesterday, spoke with some other industry reps and found
  similar like minding on the pricing strategies we discussed. Overall, spoke with Aurobindo
  ([T.G.]), Sandoz ([C.B.]), Perrigo ([P.H.]) (Colistimethate), Xgen ([B.P.]) (Colistimethate), and
  Lannett ([T. S.]). . . . I will try to meet with the Teva rep, L.P., today. Supposedly, Midlothian is
  here too –but I have not seen G. S. yet. . . .
  States AG Compl. (E.D. Pa. Action), ¶287. This allegation from the States AG Complaint—
  which implicates both a Perrigo executive not among the 11 agreed to by the parties and a drug
  (Colistimethate) not among the Six Example Drugs—demonstrates the undeniable relevance of
  documents from the Investigative Productions that go beyond the 11 custodians.
  Given this unmistakable evidence of price collusion involving Perrigo, the Court should order
  Perrigo to run the Generic Drug Search Terms across the entire Investigative Productions,
  without limiting the number of custodians. This is especially appropriate given that collusion is
  almost always demonstrated by circumstantial evidence rather than direct, express admissions.
  See, e.g., Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d 90, 95 (3d Cir. 1988) (“proving
  a conspiracy is usually difficult and often impossible without resort to discovery procedures.
  This is particularly true in antitrust actions, where ‘the proof is largely in the hands of the alleged
  conspirators.’”) (quoting Poller v. Columbia Broad. Sys. Inc., 368 U.S. 464, 473, 82 S. Ct. 486, 7
  L. Ed. 2d 458 (1962)); In re Auto. Refinishing Paint Antitrust Litig., 2004 U.S. Dist. LEXIS
  29160, at *7-9 (E.D. Pa. Oct. 29, 2004) (“In antitrust cases, courts often take a liberal view of
  relevance and permit broad discovery.”) (collecting cases). And, as the Court properly
  recognized, Perrigo would incur minimal burden because the documents have already been
  culled and reviewed. Nov. Tr., 22:2-9. Perrigo’s delays in producing these clearly responsive
  documents must end.3
         D. Producing a search term-generated subset of the Investigative Productions will
            not violate the E.D. Pa. Order.
  To hide relevant but incriminating documents, Perrigo has invoked a pre-trial order entered in
  the private antitrust action proceeding against it and other generic drug manufacturers in the
  Eastern District of Pennsylvania. See In re Generic Pharmaceuticals Pricing Antitrust
  Litigation, No. 2:16-md-02724-CMR (E.D. Pa.) (the “E.D. Pa. Action”), Pre-Trial Order No. 44
  (the “E.D. Pa. Order”). Perrigo’s claim that it will violate the order if it is ordered to produce


  3
    In the private antitrust action, Perrigo has agreed to search twenty (20) custodians. See E.D. Pa.
  Action, ECF No. 744-5, at ¶3. Here, anticipating the complete production of relevant portions of
  the Investigative Productions, the parties negotiated only 11 generic drug custodians. Without
  the documents from the Investigative Productions, relevant production in this case would require
  at least as many custodians—twenty (20)—as in the private antitrust litigation.
Case 2:16-cv-02805-MCA-LDW Document 184-1 Filed 04/01/19 Page 5 of 8 PageID: 4613



  documents from the Investigative Productions is baseless. The order explicitly provides for such
  production:
  A person responding to a discovery request (e.g., subpoena, request for production of documents,
  notice of deposition) (“Responding Person”) must not disclose what documents or other
  information has been provided to the Department of Justice in the course of its criminal
  investigation into the generic pharmaceuticals industry, provided that nothing in this paragraph
  prohibits a Responding Person from providing documents or other information that previously
  had been provided to the Department of Justice so long as the production is made in a manner
  that does not indicate whether those documents or other information previously had been
  provided to the Department of Justice.
  E.D. Pa. Order, ¶4 (emphasis added).
  Nothing in the E.D. Pa. Order remotely suggests that it restricts discovery in any other
  proceeding—to the contrary, it specifically contemplates it. The interests that the order seeks to
  protect—the specific identification of the documents produced to the DOJ—are not implicated
  here. As the DOJ explained in a filing in the E.D. Pa. Action on June 22, 2018, it has no
  objection to the production of materials that it had previously received, provided that they are not
  produced in a manner that makes explicit they had been produced to the DOJ. The DOJ
  specifically explained that it is concerned that “the subjects of the federal criminal
  investigation”—not private plaintiffs—will learn what documents have been previously
  produced to the DOJ (such as through “a Bates numbering system that includes ‘DOJ,’ ‘USA,’ or
  another element indicating that documents had been provided to federal authorities”), which
  would give them “greater insight into the scope of the investigation and more opportunities to try
  and interfere with it.” United States Statement of Position, E.D. Pa. Action, ECF No. 631, at 1-2
  & n.2, attached hereto as Ex. B. But no generic drug manufacturer is party to this action other
  than Perrigo, and thus Perrigo’s re-production of its own documents, under the Confidentiality
  Protective Order entered by this Court, could not reveal anything to any “subject[] of the federal
  criminal investigation.”
  Regardless, Lead Plaintiff has agreed to extensive safeguards that fully eliminate even the
  theoretical possibility that production here could disclose the scope of the DOJ production. In
  November 2018, Lead Plaintiff and Perrigo agreed that Perrigo need not produce correspondence
  with the DOJ describing the productions to that agency, and could simply re-stamp the
  Investigative Productions in such a way that the Bates stamp would not indicate whether a
  document had been produced to the DOJ, thereby addressing the concerns that the DOJ had
  raised in its Statement of Position.
  At the time, Perrigo agreed those steps would be sufficient to allow production. See Perrigo’s
  November 14, 2019 Letter, ECF No. 153 at 2, fn.2; Lead Plaintiff’s November 19, 2019 Letter,
  ECF No. 156 at 3. When it came time to produce, however, Perrigo changed its position. For
  example, it claimed that metadata in the custodian field might indicate who the DOJ sought as
  custodians.
  In the interest of compromise, Lead Plaintiff agreed to multiple additional layers of safeguards
  (even though none are needed). Specifically, Lead Plaintiff agreed that Perrigo could obscure or
Case 2:16-cv-02805-MCA-LDW Document 184-1 Filed 04/01/19 Page 6 of 8 PageID: 4614



  overwrite the custodian metadata field as it deemed necessary. Lead Plaintiff also agreed that
  Perrigo could intersperse documents that were in the Investigative Productions with other
  responsive documents to obscure the scope of the Investigative Productions. Lead Plaintiff even
  agreed that at Perrigo’s option, it could intersperse with documents from up to three additional
  unidentified custodians that were not part of the Investigative Productions and would not be
  revealed to Lead Plaintiff, to remove even the slightest possibility that a comparison of
  custodians could yield any information about the scope of the DOJ production. With these
  multiple, overlapping safeguards, there is no danger of violating the E.D. Pa. Order, if it even
  applied to production in this case (which it does not). The E.D. Pa. Order is just being used as a
  ruse to avoid producing damaging documents,
         E. Defendants’ proposal to slash the scope of the Investigative Productions beyond
            the Generic Drug Search Terms would conceal highly relevant information.
  During most of the parties’ extensive negotiation regarding the Investigative Productions,
  Perrigo proposed only to screen the Investigative Productions for the same search terms, date
  ranges and custodians as the custodial review, a process designed to yield no additional
  documents beyond those it was already required to produce from the custodial production. This
  proposal, by design, was entirely redundant and was not a compromise in any sense of the word.
  More recently, during a meet-and-confer on February 27, 2019, and again during the March 4
  status conference, Perrigo floated a “potential proposal” that was equally designed to hide
  relevant documents from production. It suggested it might be willing to search the Investigative
  Productions without a custodian constraint—but only for documents that expressly referenced
  the name or national drug code of the Six Example Drugs. Importantly, Perrigo’s latest attempt
  to slash the scope of the proposal has nothing to do with the E.D. Pa. Order. Instead, it appears
  aimed at concealing from production damaging documents and communications that Perrigo
  produced to the DOJ and State AGs, including documents concerning the allegations from the
  unsealed States AG Complaint detailing the involvement of
                                        in the price-fixing conspiracy described above. States AG
  Compl. (E.D. Pa. Action), ¶287. Because communications about this arrangement do not
  expressly reference the Six Example Drugs, and involve a custodian (               not among the
  11 custodians here, they would escape production under Perrigo’s “potential proposal,” even
  though they involve highly illegal price-fixing conduct directly relevant to the practices alleged
  in Lead Plaintiff’s Amended Complaint.
  Subject matter searches—addressed at subjects like price fixing, communications with
  competitors, and market allocation—are critically necessary to discovery in this case. Moreover,
  Perrigo’s attempt to limit the Investigative Productions to only those documents expressly
  referencing the Six Example Drugs contradicts the arguments it made to Judge Arleo in its
  motion to dismiss. In its motion, Perrigo contended that the pricing of its entire generic drug
  portfolio was relevant to assessing the truthfulness of statements to investors regarding a “flat to
  slightly up” pricing strategy. See ECF No. 114-16, at ECF page 67 (“Defendants never stated
  that the pricing for each of its myriad generic products was kept ‘flat to up slightly.’ Instead, Mr.
  Papa explained that Perrigo took a ‘portfolio approach’ to pricing.”). Subject matter searches
  are crucial to establish the veracity or falsity of those representations.
Case 2:16-cv-02805-MCA-LDW Document 184-1 Filed 04/01/19 Page 7 of 8 PageID: 4615



  Finally, the collusive behavior here involved not just a few drugs, but rather was part of an
  overarching conspiracy of market allocation. Specifically, as alleged by the State AGs in the
  E.D. Pa. Action, competitors set “general rules of the road,” pursuant to which each was entitled
  to a certain percentage of market share, taking into account the number of competitors in a
  particular market and adjusting for timing of entry. See States AG Compl. (E.D. Pa. Action),
  ¶¶91, 106-109.4 Only subject matter searches will reveal communications related to those
  practices.
  For all of these reasons, any proposal to slash the scope of Generic Drug Search Terms to be
  applied to the Investigative Productions will necessarily conceal relevant documents. Given that
  there is virtually no burden to apply the full scope of Generic Drug Search Terms to these
  already culled and reviewed collections, Rule 26 requires that Perrigo produce such relevant,
  responsive documents.
      II.    The Court should impose a Substantial Completion Deadline of May 1, 2019.
  Perrigo is nowhere close to substantially completing the production of documents responsive to
  Lead Plaintiff’s requests served 185 days ago on September 7, 2018. At the initial discovery
  conference in October 2018, Lead Plaintiff asked that a substantial completion deadline of
  December 31, 2018 be set. After Perrigo made extensive representations assuring that a large
  amount of documents would be produced as quickly as possible, the Court declined to set a
  substantial completion deadline at that time. Perrigo has not produced documents promptly as it
  indicated it would. Perrigo did not produce any documents until December 13, 2018 (more than
  three months after the requests were served), and did not produce documents pursuant to search
  terms until February 20, 2019 (more than five months after the requests are served).
  Lead Plaintiff and the Individual Plaintiffs have been extremely prejudiced by Perrigo’s delays,
  which have already squandered nearly half of the discovery period allowed by the Court. With
  the minimal productions made to date, Plaintiffs are not yet in a position to notice depositions.
  To complete discovery within the timeframe allotted by the Court, Lead Plaintiff needs to
  quickly receive and review responsive documents, and begin depositions. Accordingly, Lead
  Plaintiff believes that the substantial completion deadline suggested by the Court—May 1,
  2019—is essential to keeping the parties on track. Lead Plaintiff notes that the proposed
  substantial completion deadline is also eminently fair to Perrigo. By May 1, Perrigo would have
  had nearly eight months to complete its document production, and by the proposed full
  completion deadline of May 31, it would have had almost nine months to do so.


                                          *      *       *

  4
    See also Compl., ¶¶69 (“In the six quarters preceding the Class Period, Perrigo’s Generic Rx
  unit relied on anti-competitive markets to generate its ‘star’ performance.”); 176-204 (alleging
  as false and misleading Defendants’ statements that Perrigo’s Generic Rx unit participated in a
  “competitive” environment and had a “flat to up slightly” pricing policy when, in fact, Perrigo’s
  strategy was to “to wildly increase pricing in select generic drugs where they could fix the
  market price in collusion with competitors and/or join an existing price-fixing conspiracy”).
Case 2:16-cv-02805-MCA-LDW Document 184-1 Filed 04/01/19 Page 8 of 8 PageID: 4616




         Accordingly, Lead Plaintiff respectfully requests that the Court enter an order:
  (1) compelling Perrigo to search and produce nonprivileged documents from the Investigative
  Productions that are responsive to the Generic Drug Search Terms; and (2) set substantial
  completion and full completion deadlines of May 1, 2019 and May 31, 2019, respectively.



  Respectfully submitted,

  /s/ Michael T.G. Long

  Michael T.G. Long
